Exhibit 10.1

October 11, 2007

Wayne D. Smith, Esq.
[Address]

 

Re:     Separation Letter Agreement (this "Agreement")

Dear Wayne:

This Agreement sets forth the terms and conditions regarding the termination of
your employment with GoAmerica, Inc. (the "Company"), including any separation
benefits that you will be entitled to receive as a result of such termination,
and it supersedes the provisions of Section 6 of your November 8, 2005
employment agreement with the Company (the "Employment Agreement", attached
hereto as Exhibit A) and any other or subsequent understandings you may have
related to the subject matter hereof or thereof.

1.     Termination and/or Resignation from All Offices. By executing this
Agreement, you agree that your employment with the Company will terminate
effective November 1, 2007 (the "Termination Date"). You will be paid your base
salary through the Termination Date. You will also be paid for any unused
vacation days that you accrued through the Termination Date, and reimbursed for
any proper business expenses incurred by you through the Termination Date.

Further, by executing this Agreement, you hereby resign, effective as of the
Termination Date, (i) from any director or similar positions that you hold with
the Company or any of its affiliates or subsidiaries (collectively with the
Company, the "GoAmerica Entities"), (ii) from any positions that you hold on any
committees within the GoAmerica Entities, including committees of the board of
directors and similar governing bodies, and (iii) as an employee of any of the
GoAmerica Entities. You agree to take any action reasonably required of you by
the GoAmerica Entities to effectuate any such resignation.

2.     Separation Benefits. You (or your estate in the event of your death) will
become entitled to separation benefits as set forth in this Section 2
(collectively, the "Separation Benefits"), provided that you will not be
entitled to receive any of the Separation Benefits until the Effective Date, as
defined in Section 20 below.

(a)     Separation Payments. For the one-year period beginning on the day after
the Termination Date and ending on the first anniversary of the Termination Date
(the "Separation Pay Period"), you will continue to be entitled to your current
annual base salary of One Hundred and Eighty Five Thousand Dollars ($185,000)
per annum, which will be paid to you in

--------------------------------------------------------------------------------

 

accordance with the Company's standard payroll procedures (but in no event any
less frequently than monthly), less any and all applicable withholdings. In
addition, during the Separation Pay Period you will be paid an expense allowance
of Nine Thousand Dollars ($9,000) as provided for in Section 2(e) of the
Employment Agreement. For convenience, this expense allowance will be paid to
you in regular installments as if it were part of (but in addition to) your
salary. Also, you will be entitled to receive (x) if any, an annual bonus
pursuant to Section 2(b) of the Employment Agreement relating in any manner to
fiscal year 2007 (irrespective of payment date) in an amount equal to such bonus
paid to any other Company executive officer, and (y) in the event the
Acquisition and Merger are consummated, a special transaction bonus recognizing
your efforts with regard to the Acquisition and the Merger in an amount equal to
$50,000.

Notwithstanding the preceding paragraph, in order to comply with Section 409A of
the Internal Revenue Code ("Section 409A"), no payment under this Section 2(a)
will be made to you during the six-month period immediately following the
Termination Date. Instead, on the first day of the seventh month following the
Termination Date, all amounts that otherwise would have been paid to you during
that six-month period, but were not due as a result of this provision, will be
paid to you in a single lump-sum payment (without any interest with respect to
that six-month period). This six-month delay will cease to be applicable if you
die before the six-month period has elapsed.  In the event that any subsequent
guidance or clarification is issued by the Internal Revenue Service or Treasury
Department that allows the Company to definitively conclude that 409A's
six-month wait or a portion thereof is not applicable in this instance,
including because the amounts paid to you under this Agreement are actually
exempt from 409A rather than subject to 409A, then the Company hereby agrees
that it will amend this agreement to eliminate the maximum affected portion of
the six-month wait.

(b)     Continued Health Insurance. During the Separation Pay Period, you and
any currently enrolled dependents will be provided with continued coverage under
the Company's health insurance plans at the same rates and under the same terms
and conditions that are applicable to the Company's actively employed
executives. Nothing in this Section 2(b) is to be construed to limit the
Company's ability to amend, modify, or terminate any or all of the health
insurance plans. At any time during the Separation Pay Period that the Company
is unable to maintain such coverage for you under any of its plans, you will be
provided with no less than forty-five (45) days' prior written notice of your
opportunity to elect continuing coverage under the federal law known as "COBRA,"
or applicable state law. In such event, the Company shall reimburse you fully,
including appropriate tax gross-ups, for any COBRA premium payments you elect to
make with respect to any portion of the Separation Pay Period.

(c)     Vesting of Stock Grant. Any unvested portion of the fifty-five thousand
shares of the Company's common stock (the "Stock Grant") that are described in
Section 2(c) of the Employment Agreement will vest on the Effective Date, as
defined in Section 20 below. Such vesting is expressly conditioned upon, and you
agree that you will forfeit and be divested of any portion of the Stock Grant
that otherwise would have vested pursuant to this Section 2(c) if you fail to
adhere to, the following restrictions:

2

--------------------------------------------------------------------------------

(i)     Standstill and Lock-Up. You agree that during the period beginning on
the date that you sign this Agreement and ending on the later of (x) the
ninetieth (90) calendar day following the Termination Date, or (y) the
conclusion of the first stockholder meeting (including adjournments, if any) in
which stockholders are asked to vote on the Acquisition and the Merger, (the
"Standstill Period"), you will not purchase or otherwise acquire, and you will
not sell or otherwise dispose of, any stock or other securities of any of the
GoAmerica Entities, provided that, in the event the GoAmerica stockholders
reject consummation of either the Acquisition or the Merger, the prohibitions
against disposing of GoAmerica stock shall cease to apply to you, effective on
the date that such rejection is recorded. From the Termination Date through the
Separation Pay Period, you agree that you will not acquire, and will not act in
concert with any “person” (for purposes of this Agreement, defined as such term
is used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) or with more than one person acting as a group that acquires,
securities of the Company representing more than one percent of the combined
voting power of the Company's outstanding voting securities.

(ii)     Voting Agreement. You agree that during the Standstill Period, you will
and hereby do consent to any and all decisions and actions by the Company that
are necessary to effectuate, or are otherwise related to, the Company's
consummation of (A) the acquisition by GoAmerica Relay Services Corp. of the
telecommunications relay service business of MCI Communications Services, Inc.
d/b/a Verizon Business Services (the "Acquisition"), and (B) the series of
related transactions culminating in the Company's acquisition of Hands On Video
Relay Services, Inc. via statutory merger (the "Merger"). You further agree that
in order to memorialize your consent pursuant to this Section 2(c)(ii), you will
execute the Voting Agreement attached hereto as Exhibit B, which contains the
terms set forth herein.



3.     General Release. You agree to the release provisions in this Section 3 in
consideration of the commitments made by the Company in this Agreement. The
Company agrees to the release provisions in this Section 3 in consideration of
the commitments made by you in favor of the Company in this Agreement.

(a)     Release of Claims. Except to the extent otherwise provided in this
Section 3, you agree, on behalf of yourself and your heirs, executors,
administrators, and assigns, to release and discharge the Company, the GoAmerica
Entities, Hands On Video Relay Services, Inc, CCP A, L.P., and for each of the
foregoing, their current and former officers, directors, investors, shareholders
(including employees, owners, agents, or affiliates of shareholders), employees,
agents, owners, subsidiaries, divisions, affiliates, limited or general
partners, related entities, successors, and assigns (the "Released Parties")
from any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
and demands whatsoever (collectively referred to herein as "Losses") that you
and your heirs, executors, administrators, and assigns have, or may hereafter
have, against the Released

3

--------------------------------------------------------------------------------

Parties or any of them arising out of or by reason of any cause, matter, or
thing whatsoever arising at any time on or before the date on which you sign
this Agreement, including, without limitation, (i) your employment with the
GoAmerica Entities and the termination thereof, (ii) the Employment Agreement,
and (iii) all matters arising under any federal, state, or local statute, rule,
or regulation, or principle of contract law or common law, including but not
limited to:

§     

the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621
et seq . (the "ADEA");


§     

the Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§ 2101 et seq.;


§     

the National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq.;


§     

the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.;


§     

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq.;


§     

the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et
seq.;


§     

the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§ 1001 et seq.;


§     

the New Jersey Law Against Discrimination, as amended, N.J. Stat. Ann. §§ 10:5-1
et seq.; and


§     

any other equivalent federal, state, or local statute.


Notwithstanding anything in this Section 3, you do not release or discharge the
Released Parties from any Losses arising under the ADEA that arise after the
date on which you sign this Agreement.

(b)     No Filing of Claims or Charges. You warrant that you have not filed, and
agree not to file, any complaint or claim against any of the Released Parties
before any federal, state, or local court relating to the Employment Agreement,
your employment with the GoAmerica Entities as of the date of this Agreement,
and the termination thereof pursuant to the terms of this Agreement, and the
Company warrants that it has not filed, and agrees not to file, any complaint or
claim against you relating to the Employment Agreement, your employment with the
GoAmerica Entities or the termination thereof pursuant to the terms of this
Agreement, or any Losses the Company may have against you on or before the date
of this Agreement. You understand that you are giving up your right to sue any
of the Released Parties for claims released under Section 3(a) above.

You further warrant that you have not filed, and agree, to the maximum extent
permitted by law, not to file, or cause to be filed on your behalf, any
complaint, charge, or claim against any of the Released Parties before any
federal, state, or local agency or other body relating to the Employment
Agreement, your employment with the GoAmerica Entities, and the termination
thereof. Notwithstanding the prior sentence, to the extent that applicable law
does not permit you to waive your right to file a complaint, charge, or claim
with such an agency or other body,

4

--------------------------------------------------------------------------------

then you hereby waive your right to, and agree not to, seek, receive, collect,
or benefit from any monetary or other compensatory settlement, award, judgment,
or other resolution (including a resolution that would otherwise provide for
reinstatement to employment) of any complaint, charge, or claim that any agency
or other body pursues against any of the Released Parties, whether pursued
solely on your behalf or on behalf of a greater class of individuals. You
understand that, to the fullest extent permitted by law, you are giving up your
right to file a claim with any governmental agency (such as the Equal Employment
Opportunity Commission) against any of the Released Parties with respect to
matters covered by Section 3(a) above, and in any event, are giving up the right
to benefit financially from any claim pursued by such an agency or to be
reinstated to employment as a result of such a claim.

However, you understand that nothing in this Section 3 precludes or prevents you
from filing a claim with the Equal Employment Opportunity Commission that
challenges the validity of the release in Section 3(a) above solely with respect
to your waiver of any Losses arising under the ADEA on or before the date on
which you sign this Agreement.

(c)     Effectiveness of this Release. This Agreement, including the release in
Section 3(a) above, does not become effective until the Effective Date, as set
forth in Section 20 below.

(d)     No Admission of Liability. It is understood that nothing in this
Agreement, including this Section 3, is to be construed as an admission on
behalf of the Released Parties of any wrongdoing with respect to you or on your
behalf of any wrongdoing with respect to the Released Parties, any such
wrongdoing being expressly denied.

4.     Return of GoAmerica Entities' Property. Upon the Termination Date, or
sooner upon request by the Company, you will promptly deliver to the Company and
not keep in your possession, recreate, or deliver to any other person or entity,
any and all property that belongs to any of the GoAmerica Entities, or that
belongs to any other third party and is in your possession as a result of your
employment with the GoAmerica Entities, whether created by you or another party,
including, without limitation, computer hardware and software, personal data
assistants (including Palm Pilots, Blackberries, and any similar devices),
mobile telephones, pagers, other electronic equipment, records, data, customer
lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product and services
information, files, other Confidential Information (as defined in Section 4 of
Exhibit A to the Employment Agreement), and other documents and information,
including any and all copies of the foregoing.

5.     Survival of Obligations under the Employment Agreement. You acknowledge
and agree that you will comply with, and continue to be bound by, the provisions
of Section 8 (titled "Restrictive Covenant") of the Employment Agreement and
Exhibit A (titled "Employee's Invention Assignment and Confidentiality
Agreement") to the Employment Agreement as if those provisions were expressly
set forth in this Agreement. Those provisions are hereby incorporated into this
Agreement by reference. Your obligations under Section 8 of the

5

--------------------------------------------------------------------------------

 

Employment Agreement will continue in consideration of the Separation Benefits
and are irrespective of whether you are receiving the compensation specified in
Section 6(a) of the Employment Agreement.

6.     Non-Disparagement. You will not disparage the Released Parties or take
any action that could be construed as disparaging them or portraying them in a
negative light, or take any action that would lead to unfavorable publicity for
them, whether such disparagement, portrayal, or action is made publicly or
privately, including, without limitation, in any and all interviews, oral
statements, written materials, electronically-displayed materials, and materials
or information displayed on Internet websites (collectively the "Disparagement
Conditions"). The Company agrees that it will comply with the Disparagement
Conditions as they relate to you.

Notwithstanding anything in this Section 6, you will not be prevented from
complying with any court order, subpoena, or government investigation, but you
agree not to participate in or provide assistance to any private litigation
against the Released Parties relating to any period prior to the Termination
Date, other than as provided in this paragraph.

7.     Equitable Remedies. You and the Company acknowledge that the remedy at
law for the other party's breach of this Agreement (including the provisions of
the Employment Agreement referenced in Section 5 above) may be inadequate, and
that the damages flowing from such breach will not be readily susceptible to
being measured in monetary terms. Accordingly, upon a breach or threatened
breach of this Agreement by a party (including the provisions of the Employment
Agreement referenced in Section 5 above), the other party (specifically, the
Company or any Released Party in the event of your breach) will be entitled to
immediate injunctive relief (or other equitable relief) and may obtain a
temporary order restraining any breach or further breach. No bond or other
security will be required to obtain such relief, and you and the Company each
consent to the issuance of such equitable relief. Nothing in this Section 7 will
be deemed to limit a party's remedies at law or in equity that may be pursued or
availed of by such party for any breach or threatened breach by the other party
of any provision of this Agreement (including the provisions of the Employment
Agreement referenced in Section 5 above).

8.     Judicial Modification. It is the intent of the parties hereto that the
restrictions contained in this Agreement (including the provisions of the
Employment Agreement referenced in Section 5 above) be enforced to the fullest
extent permissible under the laws of each jurisdiction in which enforcement is
sought. If any restriction contained in this Agreement (including the provisions
of the Employment Agreement referenced in Section 5 above) is for any reason
held by a court to be excessively broad as to duration, activity, geographical
scope, or subject, then such restriction will be construed, judicially modified,
or "blue penciled" in such jurisdiction so as to thereafter be limited or
reduced to the extent required to be enforceable in such jurisdiction in
accordance with applicable law. If any restriction contained in this Agreement
(including the provisions of the Employment Agreement referenced in Section 5
above) is held to be invalid, illegal, or unenforceable in any respect under any
applicable law in

6

--------------------------------------------------------------------------------

any jurisdiction, then such invalidity, illegality, or unenforceability will not
affect any other provision of this Agreement (including the provisions of the
Employment Agreement referenced in Section 5 above), but such restriction will
be reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable restriction had never been contained in this
Agreement. No such holding of invalidity, illegality, or unenforceability of any
provision of this Agreement (including the provisions of the Employment
Agreement referenced in Section 5 above) in any jurisdiction will affect the
validity, legality, or enforceability of such provision in any other
jurisdiction.

9.     Cooperation. During the Restricted Period (as defined in Section 8 of the
Employment Agreement), if reasonably deemed necessary by the Company, you will
reasonably assist and cooperate with the Company (and its directors, officers,
shareholders, employees, agents, and attorneys) in all respects in connection
with (a) the consummation of the Acquisition and the Merger, as well as any
corporate transactions related thereto, and (b) the conduct of any pending or
future action, proceeding, internal investigation, governmental or regulatory
investigation, civil or administrative proceeding, arbitration, or litigation
involving any of the GoAmerica Entities, including, without limitation, any such
action, proceeding, investigation, arbitration, or litigation in which you are
called to testify, and you will promptly respond to all reasonable requests by
the Company relating to information that may be in your possession, provided
that this obligation will exist regardless of whether the Company is named as a
party or as a subject or target of any action, proceeding, investigation,
arbitration, or litigation. During this period (i) you will perform all acts and
execute and deliver all documents that may be reasonably necessary to fulfill
your obligations under this Section 9; (ii) the Company will promptly reimburse
you for any reasonable out-of-pocket and travel expenses incurred by you in
connection with your fulfillment of your obligations under this Section 9,
provided that any such expense has been approved by the Company, in writing,
before you incur such expense; (iii) the Company shall pay you One Hundred
Dollars ($100.00) per hour for any work performed by you at the Company's
request that is performed at a location of your choosing, and shall pay you One
Hundred and Fifty Dollars ($150.00) per hour for any work performed by you at
the Company's request if your presence is required at a location specified by
the Company, travel time included, and (iv) the Company shall provide you with
an independent Blackberry unit providing data and cell phone services at no
expense to you.

10.     Retirement Plan Benefits and COBRA Election. Distributions from the
Company's retirement plan, if any, will be made to you in accordance with the
terms of such plan. By separate letter, you will be notified of your right to
elect to continue your health insurance coverage, at your cost (except as
otherwise provided in this Agreement), under the federal law known as "COBRA"
(and any applicable state law).

11.     Necessary Amendments Due to Section 409A. You and the Company
acknowledge that the requirements of Section 409A are still being developed and
interpreted by government agencies, that certain issues under Section 409A
remain unclear at this time, and that the parties hereto have made a good faith
effort to comply with current guidance under Section

7

--------------------------------------------------------------------------------

 

409A. Notwithstanding anything in this Agreement to the contrary, in the event
that amendments to this Agreement are necessary in order to comply with future
guidance or interpretations under Section 409A, you agree that the Company will
be permitted to make such amendments, on a prospective and/or retroactive basis,
in its sole discretion. You agree to take any action reasonably required of you
by the Company to effectuate any necessary amendments.

12.     No Other Compensation. You acknowledge that the only compensation and
benefits to which you will be entitled from the Company are set forth in this
Agreement and that you are not entitled to any other compensation, including any
benefits not specifically described herein from any of the GoAmerica Entities.

13.     Entire Agreement; Amendment. This Agreement contains the entire
agreement between you and the Company with respect to the subject matter of this
Agreement, and supersedes any and all prior agreements and understandings,
whether oral or written, between you and any of the GoAmerica Entities with
respect to the subject matter of this Agreement. For the avoidance of doubt, the
Employment Agreement is superseded by this Agreement except to the extent that
certain provisions of the Employment Agreement are incorporated into this
Agreement. This Agreement may be amended only by an agreement in writing signed
by you and an authorized representative of the Company.

14.     Severability. In the event that any of the provisions of this Agreement,
or the application of any such provisions to you or the Company with respect to
obligations hereunder, is held to be unlawful or unenforceable by any court,
then the remaining portions of this Agreement will remain in full force and
effect and will not be invalidated or impaired in any manner.

15.     Successors and Assigns. This Agreement, and your rights and obligations
hereunder, may not be assigned by you. The Company may assign its rights,
together with its obligations hereunder, in connection with any sale, transfer,
or other disposition of all or substantially all of its business and assets,
provided that any such assignee of the Company agrees in writing to be bound by
the provisions of this Agreement. The Company will give you reasonable notice of
any such assignment.

16.     No Other Representations. You acknowledge that the Company has made no
representations or warranties to you concerning the terms, enforceability, or
implications of this Agreement other than those contained in this Agreement.

17.     Knowing and Voluntary Agreement; No Duress. You represent and warrant
that you fully understand the terms of this Agreement, including the release
provisions in Section 3 above, and that you knowingly and voluntarily, of your
own free will, without any duress, being fully informed, and after due
deliberation, accept its terms and sign the same as your own free act.

8

--------------------------------------------------------------------------------

 

18.     Right to Seek Counsel. You understand that you have the right to seek,
and acknowledge that the Company has encouraged you to seek, the advice of legal
counsel before entering into this Agreement, including advice regarding the
terms, enforceability, and implications of this Agreement. To the extent that
you elect to enter into this Agreement without legal representation, you do so
voluntarily.

19.     Consideration Period. You understand that you may take up to twenty-one
(21) days to consider whether to execute this Agreement. Alternatively, having
had the advice of counsel or voluntarily waiving the right to obtain such
advice, you may knowingly waive some or all of such 21-day period.

20.     Right to Revoke Agreement; Effective Date. You understand that you have
seven (7) days after executing this Agreement during which you may revoke such
execution. In the event that you wish to make such a revocation, you must
deliver written notice of such revocation to Mr. Daniel R. Luis within such
seven-day period. Such revocation should be delivered to Mr. Luis at 433
Hackensack Avenue, 3rd Floor, Hackensack, New Jersey 07601, or faxed to him at
(201) 996-1772.

In the event of revocation, you understand that this Agreement will not be
effective and that the Company will not be bound by the commitments contained in
this Agreement.

If seven (7) days pass without such notice of revocation being received by Mr.
Luis, then this Agreement will become binding and effective on the 8th day after
you execute this Agreement (the "Effective Date").

21.     Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New Jersey without giving effect to
its conflict of laws principles.

22.     Venue. Any action by the Company seeking equitable relief under this
Agreement may be instituted in any state or federal court having proper subject
matter jurisdiction located within the States of New Jersey or New York, or in
any other court in which jurisdiction is otherwise proper. Accordingly, you
irrevocably and unconditionally (a) submit to the jurisdiction of any such court
and (b) waive (i) any objection to the laying of venue of any such action
brought in such court and (ii) any claim that any such action brought in any
such court has been brought in an inconvenient forum.

23.     Counterparts. This Agreement may be executed in counterparts, each of
which so executed will be deemed to be an original, and both such counterparts
will, when executed by the parties hereto, together constitute but one
agreement.

* * * * * *

9

--------------------------------------------------------------------------------

 

If this Agreement accurately sets forth the terms of our agreement, please
countersign this Agreement below and return it to my attention.

                       Sincerely,

                      GOAMERICA, INC.

By: /s/ Daniel R. Luis             
   Name: Daniel R. Luis
   Title: Chief Executive Officer



I, Wayne D. Smith, have read the above Agreement, understand and agree with its
terms, agree to be bound by its terms, and have received a copy.



       /s/ Wayne D. Smith        
       Wayne D. Smith

       October 11, 2007          
       Date of Signature

10

--------------------------------------------------------------------------------



VOTING AGREEMENT



This VOTING AGREEMENT (this “Agreement”) is entered into as of October 11, 2007,
by and between GoAmerica, Inc., a Delaware corporation (“GoAmerica”), and Wayne
D. Smith ("Mr. Smith") (each a “Party,” and collectively, the “Parties”).



RECITALS
 


A.     Reference is hereby made to that certain Separation Letter Agreement,
dated as of even date herewith, by and between the Parties (the "Separation
Agreement"), pursuant to which, and subject to the terms and conditions whereof,
Mr. Smith's employment by GoAmerica and all of its subsidiaries and affiliates
shall be terminated (the "Termination ") and GoAmerica shall pay or provide to
Mr. Smith certain Separation Payments (as defined in the Separation Agreement)
and other separation benefits. Capitalized terms used herein without being
defined have the same meanings that they are given in the Separation Agreement.



B.     As a condition to the willingness of GoAmerica to enter into the
Separation Agreement and to pay or provide the separation benefits described
therein, GoAmerica has requested that Mr. Smith enter into this Agreement, and
Mr. Smith is willing to enter into this Agreement for such purpose.



AGREEMENT
 

     NOW, THEREFORE, in consideration of the mutual promises herein contained,
and intending to be legally bound, the parties hereto agree as follows:
 


1.     Cooperation by Mr. Smith.

 

(a)     Until the time specified in Section 4 below, Mr. Smith agrees that,
solely in his capacity as a stockholder of GoAmerica, (i) at any stockholders'
meeting of GoAmerica at which any approval or consent of matters in connection
with the Merger shall be sought, Mr. Smith shall cause all shares of GoAmerica
Common Stock owned by him as of the date of such stockholders' meeting, and any
other voting securities of GoAmerica, whether issued before or after the date of
this Agreement, that Mr. Smith purchases or with respect to which Mr. Smith
otherwise acquires record or beneficial ownership after the date of this
Agreement (such shares of GoAmerica Common Stock and any other voting securities
owned or held by Mr. Smith, the “Shares”) to be counted as present thereat for
the purpose of establishing a quorum and voted in person or by proxy in favor of
the approval of the Merger and the issuance of GoAmerica Common Stock in
connection with the consummation of the Merger as provided in the Agreement and
Plan of Merger, dated as of September 12, 2007, by and among GoAmerica, HOVRS
Acquisition Corporation, Hands On Video Relay Services, Inc., and Bill M.
McDonagh as Stockholders' Agent (the "Merger Agreement"), and any additional
matters relating to the consummation of the Merger submitted to a vote of
GoAmerica's stockholders pursuant to Section 6.4 of the Merger Agreement and any
other transactions specifically contemplated by the Merger Agreement, (ii) Mr.
Smith shall not take or permit any of his representatives or agents to

--------------------------------------------------------------------------------

 

take actions inconsistent with his obligations under this Agreement, and
(iii) Mr. Smith agrees that Daniel R. Luis, in his capacity as an officer of
GoAmerica, shall act, and is hereby appointed, as the agent, proxy and
attorney-in-fact for Mr. Smith, with full power of substitution and
resubstitution, solely to cause the Shares to be counted as present and to vote
the Shares prior to the termination of this Agreement in accordance with Section
1(a)(i). With respect to the proxy and power of attorney granted by Mr. Smith
under Section 1(a)(iii), (w) Mr. Smith shall take such further action or execute
such other instruments as may be reasonably necessary to effectuate the intent
of such proxy, (x) such proxy and power of attorney shall be irrevocable during
the term of this Agreement, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke any and all
prior proxies granted by Mr. Smith inconsistent with such proxy, (y) such power
of attorney is a durable power of attorney and shall survive the bankruptcy of
Mr. Smith, and (z) such proxy and power of attorney shall terminate upon the
termination of this Agreement.

(b)     Notwithstanding any provision hereof to the contrary, Mr. Smith shall
not be required to vote any GoAmerica securities held by him, nor shall the
power of attorney granted pursuant to Section 1(a) above be effective to
authorize Daniel R. Luis to vote any such securities, on any matter with respect
to which the Marketplace Rules of The NASDAQ Stock Market LLC either provide
that such securities may not be voted, or that such securities may not be
counted on determining the outcome of the vote in question.

2.     Conduct of Mr. Smith Pending Closing. Until the time specified in Section
4 below, and except for the voting agreement and proxy appointment under Section
1 and all other agreements and obligations of Mr. Smith hereunder, unless
authorized in advance by the GoAmerica Board of Directors, Mr. Smith, solely in
his capacity as a stockholder of GoAmerica, agrees (a) not to sell or otherwise
transfer any of his Shares or any economic, voting or other direct or indirect
interest therein unless the transferee with respect to such Shares agrees in
writing to be bound hereby, (b) not to grant a proxy or enter into any voting
agreement concerning any of the Shares that is inconsistent with the terms of
this Agreement, and (c) at any meeting of the stockholders of GoAmerica, to vote
(or cause to be voted) the Shares against (x) any merger agreement or merger,
consolidation, combination, sale of substantial assets, reorganization or
recapitalization of or by Acquirer or any of its subsidiaries (except in
connection with the Merger, the other transactions contemplated by the Merger
Agreement and the transactions contemplated by that certain Asset Purchase
Agreement dated as of August 1, 2007 by and between GoAmerica Relay Services
Corp. (formerly Acquisition 1 Corp.) and MCI Communications Services, Inc. (the
“Asset Purchase Agreement”)), or (y) any amendment of GoAmerica's certificate of
incorporation or bylaws or other proposal or transaction involving GoAmerica or
any of its subsidiaries (except in connection with the Merger, the other
transactions contemplated by the Merger Agreement and the transactions
contemplated by the Asset Purchase Agreement), for the purpose of impeding,
frustrating, preventing or nullifying the Merger Agreement, the Merger or any of
the other transactions contemplated by the Merger Agreement.



3.     Representations and Warranties. Mr. Smith hereby represents and warrants
to GoAmerica that: (a) Mr. Smith has the power and authority to enter into and
deliver this Agreement and perform his obligations under this Agreement,
(b) this Agreement is binding on

--------------------------------------------------------------------------------

Mr. Smith and enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors' rights generally or by general equitable principles relating to
enforceability, (c) the execution and delivery of this Agreement and the
performance by Mr. Smith of his obligations hereunder do not require the
authorization, consent, approval, license, exemption or other action by, or
filing with, any third party or governmental authority, do not violate
applicable law or conflict with or result in a breach of any of Mr. Smith's
contractual obligations, and (d) all Shares owned by Mr. Smith are free and
clear of any liens, claims or encumbrances of any kind apart from Mr. Smith's
obligations under this Agreement.



4.     Termination. The obligations of Mr. Smith under this Agreement shall
terminate upon the later of (a) the ninetieth (90) calendar day following the
Termination Date, or (b) the conclusion of the first stockholder meeting
(including adjournments, if any) in which stockholders are asked to vote on the
Merger.



5.     Notice. All notices and other communications required by or relating to
this Agreement shall be in writing and shall be deemed duly delivered: (i) upon
receipt, if delivered personally; (ii) three business days after being mailed by
registered or certified mail, postage prepaid, return receipt requested; (iii)
one business day after it is sent by commercial overnight courier service; or
(iv) upon transmission, if sent via facsimile with confirmation of receipt to
the parties at the following address (or at such other address for a party as
shall be specified upon like notice):

     If to GoAmerica, to:

GoAmerica, Inc.
433 Hackensack Avenue
Hackensack, NJ 07601
Attention: Daniel R. Luis
Fax:     (201) 996-1772

Tel:     (201) 996-1717

with a copy to:

Chadbourne & Parke LLP
1200 New Hampshire Avenue, N.W.
Washington, DC 20036
Attention: Dana Frix
Fax:     (973) 974-6791

Tel:     (202) 974-5691

If to Mr. Smith, to:

     Mr. Wayne D. Smith
     [Address]
     Tel and Fax:

 

--------------------------------------------------------------------------------


     



     6.     Entire Agreement. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter and constitutes a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter.
 
     7.     No Other Rights. Nothing in this Agreement shall be considered to
give any person other than the Parties any legal or equitable right, claim or
remedy under or in respect of this Agreement or any provision of this Agreement.
This Agreement and all of its provisions are for the sole and exclusive benefit
of the parties and their respective successors and permitted assigns.
 
     8.     Equitable Relief. Each Party acknowledges that a breach by it of any
provision contained in this Agreement will cause the other Party to sustain
damage for which they would not have an adequate remedy at law for money
damages, and therefore the Parties agree that in the event of any such breach,
the aggrieved Party shall be entitled to the remedy of specific performance of
the Agreement and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity.
 
     9.     Severability. If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Agreement shall remain in full force and effect. Any provision of this Agreement
which is held invalid or unenforceable only in part shall remain in full force
and effect to the extent not held invalid or unenforceable.
 
     10.     Headings. All references in this Agreement to "Section" or
"Sections" refer to the corresponding numbered section or sections of this
Agreement. All words used in this Agreement shall be construed to be of the
appropriate gender or number as the context requires. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
 
     11.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original copy of this
Agreement and all of which, when taken together, shall be considered to
constitute one and the same agreement.
 
     12.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to that state's
conflicts of laws principles.
 
     13.     Amendments; Waivers. Any amendment or modification of any provision
of this Agreement, and any consent to any departure by either Party from the
terms of any provision of this Agreement, shall be effective only if it is made
or given in writing and signed by the Parties. Notwithstanding the foregoing
sentence, any failure of either Party to comply with any obligation, covenant,
agreement or condition herein may be waived by the other Party only by a written
instrument signed by the waiving Party granting such waiver. No such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall

 

--------------------------------------------------------------------------------

 

operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. The failure of any party to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of those rights.
 
     14.     Successors and Assigns. This Agreement shall apply to, be binding
in all respects upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. Neither Party may assign any of its
rights under this Agreement without the prior written consent of the other
Party.

 

[Remainder of page intentionally left blank – signatures on following page]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.





 

GOAMERICA, INC.



By: /s/ Daniel R. Luis               

     Daniel R. Luis

     Chief Executive Officer


 


WAYNE D. SMITH

/s/ Wayne D. Smith               



[Signature page to Voting Agreement]

